Title: From Thomas Jefferson to Bishop James Madison, 9 May 1801
From: Jefferson, Thomas
To: Madison, Bishop James


               
                  Dear Sir
                  Washington May 9. 1801.
               
               I have never had time to acknolege the reciept of your favor of Dec. 24. yet it came very opportunely, and probably saved me from doing what I might have been led to. the subject of your letter, appeared here soon after, and conducted himself on a plan as incomprehensible, as it was unworthy.—yours of Apr. 19. is recieved. your friend Doctr. Barraud has nothing to fear (barring just complaints which I have neither heard nor have reason to suppose to exist). no man will be removed by me but for ill conduct; for such conduct as ought to have induced the preceding administration to remove him.
               There is a capital work in Comparative anatomy lately come out in France, written by Cuvier. it is in 2. v. 8vo. and nothing like it as to extent of plan or accuracy of performance has ever yet appeared in the world.—Mr. Madison, Secy. of state is here; and better than when he left home.  accept assurances of my constant esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            